        Case 1:19-cv-04355-LGS-GWG Document 174-1 Filed 12/09/19 Page 1 of 6
                                                         r,··-·-·- ·-·--· -·-=..-::..-::..-::..-::..~-::..~-::.-=----.
                                                         ;1 OSDC SDNY
    in 0ENDORSED
n}-E~
  1
                                                                               Ii oocuMENT
                                                                               ·1

I~ 111                                                                        1[ r:~Ecc;.1<.0N!CALLY FILED

                                 UNITED STATES DISTRICT COURT liT .\ ' . T '
                                                                               ;JL,_.c ... __
                                                                                        .
                                SOUTHERN DISTRICT OF NEW YORKJ !__~~-:'. l ~- FI .JED: 2 1 ~' j__
                                                                                                             zI '
                                                                                                              .   ,

                                                                                      .• ... , ·--·--·
                                                                                      ,                  ·-·-------
  UNITED STATES SECURITIES AND EXCHANGE                                  19-cv-04355-LGS-GWG
  COMMISSION,
                                                                                    ECFCASE
                                             Plaintiff,
                                                                       STIPULATED ORDER ON
            - against -                                                RENWED MOTION FOR
                                                                           PRELIMINARY
  COLLECTOR'S COFFEE (d/b/a COLLECTORS                                      INJUNCTION
  CAFE), and Mykalai Kontilai,

                                             Defendants.


           On November 12, 2019, Plaintiff United States Securities and Exchange Commission

 (the "SEC" or "Commission") filed a Renewed Motion for a Preliminary Injunction, Doc. No.

 141. The SEC, Defendants, and Relief Defendant stipulated to, and the Court ordered, a hearing

 on the Renewed Motion for December 13, 2019. Doc. Nos. 137 & 139. The SEC, Defendants,

 and Relief Defendants also consented to a Magistrate Judge's consideration of the SEC Renewed

 Motion for Preliminary Injunction. Doc. No. 138.

           The Court held a conference on December 6, 2019, to discuss the request of Defendants

 and Relief Defendants to stay this action while they search for new counsel. On December 8,

 2019, Defendants and Relief Defendant accepted the Court's suggestion that they stipulate to the

 relief sought in the Renewed Motion on a temporary basis pending a hearing on the Renewed

 Motion. Defendants Collector's Coffee (d/b/a Collectors Cafe) ("Collectors Cafe") and Mykalai

 Kontilai and Relief Defendant Veronica Kontilai have stipulated to this order and expressly

 waived any right to any hearing on this order pursuant to Federal Rule of Civil Procedure 65,
    Case 1:19-cv-04355-LGS-GWG Document 174-1 Filed 12/09/19 Page 2 of 6




waived any findings of fact and conclusions of law, and waived any right to appeal, if any, from

this Order.

       Now, therefore:

                                                     I.

       IT IS HEREBY ORDERED that, pending the determination of the SEC's Renewed

Motion for a Preliminary Injunction or hearing on the merits:

       Defendants Collectors Cafe and Mykalai Kontilai and their officers, agents, servants,

employees, attorneys, subsidiaries and affiliates, and those persons in active concert or

participation with any of them, who receive actual notice of this Order, by personal service or

otherwise, and each of them, be and hereby are preliminarily restrained and enjoined from,

directly or indirectly in connection with the purchase or sale of any security, by the use of any

means or instrumentality of interstate commerce, or of the mails, or of any facility of any

national securities exchange:

       A.      employing any device, scheme or artifice to defraud;

       B.      making any untrue statement of a material fact or omitting to state a material fact

               necessary in order to make the statements made, in the light of the circumstances

               under which they were made, not misleading; or

       C.      engaging in any act, practice, or course of business which operates or would

               operate as a fraud or deceit upon any person;

in violation of Section lO(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule l0b-5

thereunder, 17 C.F.R. § 240. l0b-5.

                                                     II.


                                                 2
    Case 1:19-cv-04355-LGS-GWG Document 174-1 Filed 12/09/19 Page 3 of 6




         IT IS FURTHER ORDERED that, pending the determination of the SEC's Renewed

Motion for a Preliminary Injunction or hearing on the merits:

         Defendants Collectors Cafe and Mykalai Kontilai and their officers, agents, servants,

employees, attorneys, subsidiaries and affiliates, and those persons in active concert or

participation with any of them, who receive actual notice of this Order, by personal service or

otherwise, and each of them, be and hereby are preliminarily restrained and enjoined from,

directly or indirectly, in the offer or sale of any securities, by the use of any means or

instruments of transportation or communication in interstate commerce or by the use of the

mails:

         A.     employing any device, scheme or artifice to defraud;

         B.     obtaining money or property by means of any untrue statement of a material

                fact or any omission to state a material fact necessary in order to make the

                statements made, in light of the circumstances under which they were made, not

                misleading; or

         C.     engaging in any transaction, practice, or course of business which operates or

                would operate as a fraud or deceit upon the purchaser;

in violation of Section 17(a) of the Securities Act, 15 U.S.C. § 77q(a).

                                                      III.

         IT IS FURTHER ORDERED that, pending the determination of the SEC's Renewed

Motion for a Preliminary Injunction or hearing on the merits:

         Defendants Collectors Cafe and Mykalai Kontilai and their officers, agents, servants,

employees, attorneys, subsidiaries and affiliates, and those persons in active concert or


                                                  3
    Case 1:19-cv-04355-LGS-GWG Document 174-1 Filed 12/09/19 Page 4 of 6




participation with any of them, who receive actual notice of this Order, by personal service or

otherwise, and each of them, be and hereby are preliminarily restrained and enjoined from,

directly or indirectly, taking any action to impede an individual from communicating directly

with the Commission staff about a possible securities law violation, including enforcing, or

threatening to enforce, a confidentiality agreement with respect to such communications in

violation of Rule 21F-17 of the Exchange Act, 17 C.F.R. § 240.21F-17.

                                                     IV.

        IT IS FURTHER ORDERED that, pending the determination of the SEC's Renewed

Motion for a Preliminary Injunction or hearing on the merits:

        A.     The assets, funds, or other property held by or under the direct or indirect

control of Relief Defendant Veronica Kontilai, whether held in her name or for her direct or

indirect beneficial interests, wherever located, up to the amount of $313,622, are frozen.

        B.      Relief Defendant Veronica Kontilai, and her agents, servants, employees,

attorneys-in-fact, and those persons in active concert or participation with her who receive

actual notice of this order by personal service or otherwise, and each of them, shall hold and

retain within their control, and otherwise prevent any disposition, transfer, pledge,

encumbrance, assignment, dissipation, concealment, or other disposal whatsoever of any of her

funds or other assets or things of value presently held by them, under their control or over

which they exercise actual or apparent investment or other authority, in whatever form such

assets may presently exist and wherever located up to the amounts identified in paragraph

IV.A.

        C.      Any bank, financial or brokerage institution, storage facility, or other person or


                                                 4
    Case 1:19-cv-04355-LGS-GWG Document 174-1 Filed 12/09/19 Page 5 of 6




entity holding any funds, securities or other assets of Relief Defendant Veronica Kontilai, up to

the amounts identified in paragraph IV .A, held in the name of, for the benefit of, or under the

control of Relief Defendant Veronica Kontilai, or her agents, servants, employees, attorneys-in-

fact, and those persons in active concert or participation with them, and each of them, shall hold

and retain within their control and prohibit the withdrawal, removal, transfer or other disposal of

any such funds or other assets.

       No person or entity, including Relief Defendant Veronica Kontilai, or any creditor or

claimant against Relief Defendant Veronica Kontilai, or any person acting on behalf of such

creditor or claimant, shall take any action to interfere with the asset freeze, including, but not

limited to, the filing of any lawsuits, liens, or encumbrances, or bankruptcy cases to impact the

property and assets subject to this order; provided, however, that any party or non-party may

seek leave from this order upon a proper showing.

       D.      Relief Defendant Veronica Kontilai's earnings for services rendered to, for or on

behalf of Uber, Lyft and/or any other employer, contractor or provider of work-for-hire, are not

subject to the terms of this order. In order to clarify which assets are and which assets are not

governed by this order, Relief Defendant will make all reasonable efforts to deposit such

earnings in Citibank account number ending in x5626.




                                                  5
    Case 1:19-cv-04355-LGS-GWG Document 174-1 Filed 12/09/19 Page 6 of 6




                                                V.

       IT IS FURTHER ORDERED that the Court shall retain jurisdiction of this matter for

all purposes.

       Dated December 9, 2019




                                            6
    Case 1:19-cv-04355-LGS-GWG Document 174 Filed 12/09/19 Page 2 of 2




                                        s/ William B. Fleming
                                        William B. Fleming, Esq.
                                        GAGE SPENCER & FLEMING LLP
                                        410 Park A venue, Suite 810
                                        New York, NY 10022
                                        wfleming@gagespencer.com
                                        Counsel for Collector's Coffee, Inc. (d/b/a
                                        Collectors Cafe)

                                        s/ David S. Hammer
                                        David S. Hammer
                                        500 Fifth A venue
                                        34th Floor
                                        New York, New York 10110
                                        (212) 941-8118 (office)
                                        (646) 335-3986 (cell)
                                        (212) 764-3701 (fax)
                                        Counsel for Veronica Kontilai

cc: Counsel for all parties via ECF
   Case 1:19-cv-04355-LGS-GWG Document 174 Filed 12/09/19 Page 1 of 2



                                         UNITED STATES
                             SECURITIES AND EXCHANGE COMMISSION
                                   DENVER REGIONAL OFFICE
                                       1961 STOUT STREET
                                           SUITE 1700
                                DENVER, COLORADO 80294-1961
                                  Telephone: 303-844-1000

December 9, 2019

VIAECF
The Honorable Gabriel W. Gorenstein
Southern District of New York
500 Pearl Street
New York, New York 10007


       Re:     SEC v. Collector's Coffee Inc. et al., 1:19-cv-04355-LGS-GWG
               Submission of Stipulated Order


Dear Judge Gorenstein:

       Plaintiff the United States Securities and Exchange Commission, Defendants
Collector's Coffee, Inc. d/b/a Collectors Cafe and Mykalai Kontilai, and Relief Defendant
Veronica Kontilai, stipulate to and submit the attached proposed order pursuant to the Court's
suggestion during the telephonic conference held on December 6, 2019.



                                                    Sincerely,

                                                    s! Terry R. Miller
                                                    Terry R. Miller (pro hac vice)
                                                    Mark L. Williams (pro hac vice)
                                                    Counsel for Plaintiff, United States
                                                    Securities and Exchange Commission

                                                    s! Edward J.M. Little
                                                    Edward J.M. Little, Esq.
                                                    HUGHES HUBBARD & REED LLP
                                                    One Battery Park Plaza, 15th Floor
                                                    New York, NY 10004-1482
                                                    edward.little@hugheshubbard.com
                                                    Counsel for Mykalai Kontilai
